
	
		III
		111th CONGRESS
		1st Session
		S. RES. 155
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2009
			Mr. Brown (for himself
			 and Mr. Inhofe) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  Government of the People's Republic of China should immediately cease engaging
		  in acts of cultural, linguistic, and religious suppression directed against the
		  Uyghur people.
	
	
		Whereas protecting the human rights of minority groups is
			 consistent with the actions of a responsible member of the international
			 community;
		Whereas recent actions taken against the Uyghur minority
			 by authorities in the People's Republic of China and, specifically, by local
			 officials in the Xinjiang Uyghur Autonomous Region, have included major
			 violations of human rights and acts of cultural suppression;
		Whereas the authorities of the People's Republic of China
			 have manipulated the strategic objectives of the international war on terrorism
			 to increase their cultural and religious oppression of the Muslim population
			 residing in the Xinjiang Uyghur Autonomous Region;
		Whereas an official campaign to encourage the migration of
			 Han Chinese people into the Xinjiang Uyghur Autonomous Region has resulted in
			 the Uyghur population becoming a minority in the Uyghur traditional homeland
			 and has placed immense pressure on people and organizations that are seeking to
			 preserve the linguistic, cultural, and religious traditions of the Uyghur
			 people;
		Whereas, pursuant to a new policy of the Government of the
			 People's Republic of China, young Uyghur women are recruited and forcibly
			 relocated to work in factories in urban areas in far-off eastern provinces,
			 resulting in tens of thousands of Uyghur women being separated from their
			 families and placed into substandard working conditions thousands of miles from
			 their homes;
		Whereas the legal system of the People's Republic of China
			 is used as a tool of repression, including to arbitrarily detain and torture
			 Uyghurs who have only voiced discontent with the Government of the People's
			 Republic of China;
		Whereas the Government of the People's Republic of China
			 continues to charge innocent Uyghurs with political crimes and to impose the
			 death penalty on those Uyghurs and other political dissidents, contrary to
			 international humanitarian standards;
		Whereas the People's Republic of China is implementing a
			 monolingual Chinese language education system that undermines the linguistic
			 basis of Uyghur culture by transitioning minority students from education in
			 their mother tongue to education in Chinese, shifting dramatically away from
			 past policies that provided choice for the Uyghur people; and
		Whereas there have been recent armed crackdowns throughout
			 the Xinjiang Uyghur Autonomous Region against the entire Uyghur population:
			 Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that the Government of the People's Republic of China should—
			(1)recognize, and
			 seek to ensure, the linguistic, cultural, and religious rights of the Uyghur
			 people of the Xinjiang Uyghur Autonomous Region;
			(2)immediately
			 release all Uyghur political and religious prisoners that are being held
			 without good cause or evidence, whether those prisoners are held in prisons or
			 are under house arrest;
			(3)cease harassment
			 and intimidation of family members and innocent associates of peaceful Uyghur
			 political activists; and
			(4)immediately cease
			 all Government-sponsored violence and crackdowns against people in the Xinjiang
			 Uyghur Autonomous Region, including against people involved in peaceful
			 protests or religious or political expression.
			
